Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered October 17, 1995, convicting defendant, after a jury trial, of kidnapping in the first degree, attempted murder in the second degree and assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 15 years to life, 10 to 20 years, and 3V2 to 7 years, respectively, unanimously affirmed.
Defendant’s various challenges to the People’s summation are unpreserved, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the remarks in question were proper when viewed in the context of defendant’s summation (People v Halm, 81 NY2d 819). Concur — Nardelli, J. P., Lerner, Mazzarelli and Saxe, JJ.